DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 38 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandahl et al. (U.S. 2015/0251031).

a centralized controller (322) referring to Fig. 8); and a plurality of modules (332, 334, 336, 370, etc.), each module including a housing;
an end module (322);
a middle module (320) including:
a housing (as shown in Fig. 9A);
a first connector including a first pair of data wires coupled to the end module to transfer data between the end module and the middle module and a first pair of power wires coupled to the end module to transfer power between the end module and the middle module (shown in Fig. 8, I/O as shown in Fig. 9A, Paragraph 63); and
a second connector including a second pair of data wires coupled to the centralized controller to transfer data between the middle module and the centralized controller and a second pair of power wires coupled to the end module to transfer power between the middle module and the centralized controller (shown in Fig. 8, I/O as shown in Fig. 9A, Paragraph 63); and
a power module (31, as shared between embodiments) interconnected with the centralized controller and configured to provide power to the middle module and the end module (as shown in Fig. 8),
wherein the end module and the middle module are interconnected in series with the centralized controller; and
wherein the end module includes a user interface display coupled to the housing of the end of the module.
Regarding claim 39, wherein the middle module is a first middle module, wherein the second pair of data wires is indirectly coupled to the centralized controller through a second middle module, and wherein the second pair of power wires is indirectly coupled to the centralized controller through .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6, 7, 9, 10, 12-14, 17, 19, 20, and 40-42  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandahl et al. (U.S. 2015/0251031).
Regarding claim 1, Sandahl discloses a fire suppression system comprising: 
a centralized controller (320) referring to Fig. 8); 
a plurality of modules (332, 334, 336, 370, etc.), each module including:
a housing; 
a printed circuit board (paragraphs 9-13 describe the various modules having internal circuit board, wherein circuit boards are printed) with a microprocessor mounted to the printed circuit board (Paragraph 41 describes Centralized controller including a microprocessor, microprocessors also included on other modules stated throughout disclosure, e.g. Paragraph 44); 

a second connector including a second pair of data wires mounted to the printed circuit board and a pair of power wires mounted to the printed circuit board (shown in Fig. 8, I/O as shown in Fig. 9A, Paragraph 63), the printed circuit board electrically connecting the first and second pairs of data wires and electrically connecting the first and second pairs of power cables (as required for intended operation);
the plurality of modules being interconnected with the centralized controller to define a  data bus (all connected cables and I/O, through 320), the printed circuit board of each module interconnecting the plurality of modules in series with the centralized controller (as shown in Fig. 8, depicts the various modules connected in series, aka Daisy Chained, for example 370 is connected to the centralized controller via 326, and connected to additional modules on its opposite end); and 
a power module (31, as shared between embodiments) with the centralized controller to power the at least one data bus, wherein the at least one data bus includes a power bus with the printed circuit board of each module, interconnecting the modules in series to the power module (as shown in Fig. 8).
Sandahl is silent to the number of display modules.
However, Sandahl teaches that additional display modules and other user interface devices can be connected to the system (Paragraph 8) and explicitly discloses at least one displace module (22) connected to the system, which inherently includes a user interface bus.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included additional displays on the modules, since it has been held that the mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis co., 192 USPQ 8. In this case, including additional display and user interface allows the user to access and operate the system from any module.
Regarding claim 6, the at least one display module may include a USB port for connecting to a device to any one of upload a program or download history log (Paragraph 8 and 61, describes using USB for module connection for the various modules, and data upload and download).
Regarding claim 7, the system further comprises a detection module (36) interconnected with the centralized controller, wherein the detection module includes an optical sensor or an infrared sensor (Paragraph 39 and 40).
Regarding claim 9, the detection module is a first detection module, further comprising a second detection module (Paragraph 40) connected in series (various modules are connected in series as depicted throughout figures and similarly described above), wherein the second detection module is coupled an analog sensor being any one of a thermal detector (332) or manual actuation device (334).
Regarding claim 10, the system further comprises a detection module (336) interconnected with the centralized controller, wherein the detection module includes is coupled with an analog sensor being any one of a thermal detector (332) or manual actuation device (334) (Paragraph 39 and 40).
Regarding claim 12, the system further comprises at least one release module (370) interconnected with the centralized controller, wherein the release module is coupled to at least one actuation assembly (318) coupled to a supply of fire suppression agent (314), the release module providing for electrical actuation of the actuation assembly to release the fire suppression agent.
Regarding claim 13, the at least one actuation assembly includes at least one electric-pneumatic actuator (Paragraph 15).

Regarding claim 17, the at least one release module is coupled to a relay module for interfacing with the centralized controller with another system (Paragraph 16, described including different relays and buses to connect the system to another system).
Regarding claim 20, the plurality of modules are interconnected by serial connection cable extending between the first and second connectors (though not explicitly stated, the modules are connected in series, utilizing various serial bus and connections, thus would include a serial connection between the first and second connectors as it is inherently required for the series connection to function as intended, Paragraph 16).
Regarding claim 40, Sandahl discloses the claimed invention as similarly described in the rejection of the claims above, wherein the additional modules is a matter of obvious duplication of parts (see rejection of claim 1 above).
Regarding claims 41 and 42, Sandahl fails to disclose the location of the display modules.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have placed the display modules anywhere desired, including within the hazard areas, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In this case, one would put display modules anywhere desired, specifically in areas that would allow for convenient operation or monitoring of the system.

Claim 4, 5, 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandahl.

With the LCD, though Sandahl fails to disclose the specific type of display utilized, Sandahl still discloses that a display be present. Furthermore, the applicant fails to disclose the criticality of utilizing LCD over other known display types. LCDs are also very well-known in the art for displays (flat screen displays, cellular phones, etc.).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have utilized any known display technology, including LCD, since doing so would a matter of obvious design choice, as the type of display does not affect the overall function of the invention. 
With the switch membrane, Sandahl discloses utilizing various switches and buttons for data entry or interaction with the system (Paragraph 13). Furthermore, the applicant fails to disclose the criticality of utilizing a switch membrane over other forms of switches. In this case, “a switch membrane” is not defined within the disclosure, it is assumed to be a “membrane switch” often utilized with laptop keyboards or rubber water proof keyboards.
The substitution of one known element for another would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, since the substitution of a membrane switch, as well-known in the art, since doing so would yield predictable results, namely providing a cheap and effective input system or utilizing a water proof membrane to protect the input devices from damage. The type of switch is further considered a matter of obvious design choice as the type of switch does not change the function of the device, as further evidenced by other substitutions disclosed by the applicant (Paragraph 22).
Regarding claims 5 and 18, Sandahl is silent to the bus length.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have selected any bus length, including those claimed, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Wherein, one would select the length as needed based on the length of cable needed to connect the modules.
Regarding claim 8, Sandahl fails to disclose the sensor is mounted within the housing. 
However, other components of Sandahl are within a housing. It is also well-known in the art to provide a housing to protect components inside (purpose of a housing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have mounted the sensor within the housing, since doing so would yield predictable results, namely, protecting the sensor from damage, while keeping the components together for ease of transport and installation.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandahl, as applied above, and further in view of Chattaway et al. (U.S. 2010/0236796).
Regarding claim 16, Sandahl discloses the invention as described above, but fails to disclose a pressure switch for feedback to the centralized controller through the at least one release module.
However, Chattaway discloses a fire suppression system, which includes a pressure switch for feedback to the centralized controller through the at least one release module (Paragraph 22).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have included a pressure switch for feedback to the centralized controller as taught by 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-42 have been considered but are moot because the new grounds of rejection. 
Regarding claims 38 and 39, new interpretation of the prior art is applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET LE whose telephone number is (571)270-1548.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/VIET LE/Primary Examiner, Art Unit 3752